


Exhibit 10.6

 

FIRST AMENDMENT
TO
OFFICEMAX INCORPORATED
2005 DIRECTORS DEFERRED COMPENSATION PLAN

 

WHEREAS, OfficeMax Incorporated (the “Company”) maintains the OfficeMax
Incorporated 2005 Directors Deferred Compensation Plan, effective January 1,
2005 (the “Plan”); and

 

WHEREAS, pursuant to Section 7 of the Plan, the Company reserves the right to
amend the Plan (provided that such amendment not adversely affect the vested
rights or benefits of any participant in the Plan without such participant’s
consent), acting through its Board of Directors or any committee of the Board of
Directors, and now desires to do so in order to comply with Internal Revenue
Code Section 409A.

 

NOW, THEREFORE, Section 4.3 of the Plan is hereby amended, effective
January 1, 2009, to read as follows:

 

“4.3         Change of Deferral Election.  A Participant who wishes to change an
election to defer Compensation may do so at any time by notifying the Committee
in writing prior to January 1 of the year for which the change in election is to
be effective.”

 

--------------------------------------------------------------------------------
